Citation Nr: 0415308	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from March 1945 to 
September 1949. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).  A November 2003 
rating decision granted entitlement to service connection for 
bilateral hearing loss; a 40 percent evaluation was assigned 
effective June 18, 2003.

A motion to advance this case on the Board's docket, which is 
dated May 26, 2004, was granted by the Board on June 4, 2004 
for good cause shown, due to the veteran's age, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

In particular, VA's statutory "duty to notify" requires 
that VA notify a claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this 
case, although a letter was sent to the veteran in August 
2003 in which the veteran was told to provide additional 
information on his treatment records, the RO failed in the 
letter to notify the veteran of the specific evidence 
necessary to substantiate the claim for service connection 
for tinnitus.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, a review of the claims file reveals that 
although it was noted on audiological evaluation for VA 
purposes in September 2003 that no tinnitus was reported, the 
veteran noted in his March 2004 notice of disagreement and in 
his April 2004 substantive appeal that he did not remember 
being asked during the evaluation about tinnitus and that he 
may not have understood the question, because he does have a 
continuous problem with tinnitus.  

Consequently, the Board believes that an examiner, preferably 
the examiner who evaluated the veteran in September 2003, 
should review the claims file and provide a nexus opinion 
prior to Board adjudication.

Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
tinnitus.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  After the above, the RO should 
arrange for review of the veteran's 
claims file by T. Doyle, Ph.D., the 
audiologist who examined the veteran for 
VA in September 2003 to determine the 
etiology of the veteran's complained of 
tinnitus.  The claims folder, including 
a copy of this Remand, must be made 
available to, and reviewed by, the 
reviewer.  If Dr. Doyle is unavailable, 
determines that another examination is 
necessary, or is unable to provide a 
nexus opinion based on the current 
medical evidence, the RO should arrange 
for an audiology examination and review 
of the veteran's claims file by Dr. 
Doyle or another health care provider 
with appropriate expertise to determine 
the etiology of the veteran's tinnitus.  
Either Dr. Doyle or the new evaluator, 
if Dr. Doyle cannot provide an opinion, 
should furnish a medical opinion, with 
full rationale, as to whether any 
tinnitus found is causally related to 
service or service-connected hearing 
loss or was aggravated by service or 
service-connected hearing loss.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.  This opinion should be 
associated with the veteran's VA claims 
file.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the veteran's 
claim of entitlement to service 
connection for tinnitus.  If the issue 
continues to be denied, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 76 YEARS OLD AND 
THAT THIS CASE HAS BEEN ADVANCED ON THE DOCKET.  Hence, this 
claim must be afforded expeditious treatment by the RO.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2002) (Historical and Statutory Notes); see 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


